Exhibit 10.1

 

SUBLEASE

This Sublease is entered into this 19th day of November, 2004 between Electric
Lightwave, LLC (“Sublessor”) and VantageMed Corporation (“Sublessee”).

 

Sublessor is the Tenant under a Lease from TrizecHahn TBI Sacramento I LLC ,
Landlord, dated August 28, 2002 (the “Lease”).  The Lease covers property in the
building located at 11060 White Rock Road, Suite 210, Rancho Cordova, CA 95670. 
A complete copy of the Lease is attached hereto as Exhibit A.

 

Sublessee wishes to sublease from Sublessor, all or a portion of the premises
covered by the Lease.

 

NOW, THEREFORE, Sublessor hereby subleases the premises described in the
attached Exhibit B (the “Premises”), an area of approximately 6,494 square feet,
and Sublessee agrees to sublease the Premises from Sublessor on the following
terms:

 

1. Term.

The term of this Sublease shall commence on January 1, 2005, and shall continue
through and including September 30th, 2007.

 

 

2. Rent.

Sublessee shall pay to Sublessor Base Rent in the sum of $6,494.00 per month on
the first day of each month of the lease term, commencing January 1, 2005. Base
rent shall be escalated as follows:

On October 1st, 2005, the Base Rent shall increase to $8,117.50.

On October 1st, 2006, the Base Rent shall increase to $9,091.60.

Sublessor shall pay to the Landlord under the Lease all Rent and other charges
required to be paid by Sublessor under the Lease.

 

 

3. Sublease
Consideration

Upon execution of the Sublease, Sublessee shall pay the sum of $15,585.60 as
Sublease Consideration. The Sublease Consideration shall be comprised of the
first and last months’ rent. Sublessor may apply the last month’s portion of the
Sublease Consideration to pay the cost of performing any obligation which
Sublessee fails to perform within the time required by this Sublease, but such
application by Sublessor shall not be the exclusive remedy for Sublessor’s
default. If the Sublease Consideration is applied by Sublessor, Sublessee shall
on demand pay the sum necessary to replenish the Sublease Consideration to its
original amount. To the extent not applied by Sublessor to cure defaults by
Sublessee, the Sublease Consideration shall be applied against the rent payable
for the last month of the term. The Sublease Consideration shall not be
refundable.

 

 

4. Obligations of
Sublessee.

With the exception of paying Common Area Maintenance (CAM), Operating Expense,
and Capital Expense pass through charges, Sublessee shall perform all of the
obligations of Tenant under the Lease (except the obligation to pay Rent and
other obligations inconsistent with this Sublease) as if Sublessee were the
Tenant under the Lease and Sublessor was the Landlord under the Lease. The terms
of the Lease are hereby expressly incorporated as part of this Sublease. In the
event Sublessee fails to comply with such terms, or the terms of this Sublease,
Sublessor shall be entitled to all of the remedies granted to Landlord in the
Lease, together with any other rights Sublessor might otherwise have. All
provisions in the Lease dealing with indemnity and liability shall be applicable
as between Sublessor and the Landlord and Landlord’s managing agent under the
Lease as named insured in the insurance policies it is required to obtain
hereunder.

 

 

5. Representations of
Sublessor.

Sublessor represents and warrants that the Lease is in good standing and that
Sublessor has, to the best of its knowledge, complied with all of its
obligations thereunder through the date hereof.

 

 

6. Condition of
Premises.

Unless otherwise expressly provided herein, the Premises are leased as is in the
condition now existing with no additional work to be performed by Sublessor or
Landlord. Furniture listed in Exhibit “D” including the existing low voltage
wiring, will remain in the Premises for the use of the Subtenant. Sublessor will
have the option to sell the furniture to the Subtenant at the end of the
Sublease Term for $1.00.

 

 

7. Notices.

With respect to notices between Sublessor and Sublessee, the addresses for
notice shall be the addresses stated in this Sublease.

 

 

8. Waiver of
Subrogation.

Neither Sublessor, Sublessee nor the Landlord under the Lease (nor Landlord’s
managing

 

Please Initial

DJM

 

PDR

Landlord

 

Tenant

 

--------------------------------------------------------------------------------


 

 

agent) shall have any claim against the other for any loss or damage of a type
which is coverable by fire and extended coverage insurance, including water
damage or sprinkler leakage, regardless of negligence.

 

 

9. Tenant
Improvements.

Subtenant proposes to make improvements to the premises, at Subtenant’s sole
cost and expense. These improvements are illustrated in Exhibit C, and described
briefly as follows: a. Floor-to-ceiling partition wall dividing the break room
with a four foot (4’) wide opening for exiting purposes, including balancing
lighting, HVAC, and sprinkler systems to allow for appropriate lighting,
ventilation, and fire protection of areas on either side of wall; b. One (1)
floor-to-ceiling wall to divide the large conference room with the door to match
existing finishes along the window wall, including balancing lighting, HVAC, and
sprinkler systems to allow for appropriate lighting, ventilation, and fire
protection of areas on either side of wall.

The design of these improvements must be approved by Master Landlord and
Sublessor in writing before the commencement of any improvements.

10. Additional
Provisions.

This Sublease incorporates the terms and conditions contained in the following
Exhibits:

Exhibit A – The Lease

Exhibit B – Description of the Premises

Exhibit C – Proposed Tenant Improvements

Exhibit D – Furniture Inventory

11. Option to
Terminate.

Subtenant shall have the one-time option to terminate this Sublease by giving
written notice to be received by Sublandlord no later than November 1, 2005 of
Subtenant’s intent to terminate, together with the unearned portion of the
commission paid to Brokers, and a penalty equal to one month’s rent of
$8,117.50.

12. Existing Furniture.

Sublandlord shall provide the use of Sublandlord’s existing furniture files,
desks, chairs, tables, conference room tables, and systems furniture (office
furniture), with certain exceptions. An inventory list of included furniture is
attached as incorporated into this Sublease as Exhibit D. Sublandlord shall have
the option of retaining ownership of the office furniture at the termination of
the sublease, or offering it to Subtenant for $1.00.

 

IN WITNESS WHEREOF, the parties have executed this Sublease as of the date first
above written.

 

SUBLESSOR:

By:

 

 

By:

 Daniel McCarthy

 

Address for notices:

 

 

 

Title:

 

 

Title:

COO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUBLESSEE:

By:

Steve Curd

 

By:

Philip Ranger

 

Address for notices:

 

 

 

Title:

CEO

 

Title:

CFO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Please Initial

DJM

 

PDR

Landlord

 

Tenant

 

--------------------------------------------------------------------------------


 

CONSENT

 

The undersigned Landlord under the Lease hereby consents to the foregoing
Sublease conditioned upon the following to which Sublessor agrees:

 

1.               Sublessee’s agreement to perform Sublessor’s obligations under
the Lease during the Sublease term is for the benefit of both Sublessor and
Landlord.

 

2.               Sublessee’s agreement to perform such obligations shall not
relieve the Sublessor of its primary and unconditional liability for payment of
rental and other charges and performance of Sublessor’s obligations as Tenant
under the Lease during the full term of the Lease.

 

LANDLORD:

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

SUBLESSOR

 

 

By:

 

 

 

 

 

Title:

 

 

 

CONSULT YOUR ATTORNEY. THIS DOCUMENT HAS BEEN PREPARED FOR SUBMISSION TO YOUR
ATTORNEY FOR REVIEW AND APPROVAL PRIOR TO SIGNING. NO REPRESENTATION OR
RECOMMENDATION IS MADE BY THE PORTLAND METROPOLITAN ASSOCIATION OF BUILDING
OWNERS AND MANAGERS OR BY THE REAL ESTATE LICENSEES INVOLVED WITH THIS DOCUMENT
AS TO THE LEGAL SUFFICIENCY OR TAX CONSEQUENCES OF THIS DOCUMENT THIS FORM
SHOULD NOT BE MODIFIED WITHOUT SHOWING SUCH MODIFICATIONS BY REDLINING,
INSERTION MARKS, OR ADDENDA.

 

Please Initial

 

 

 

Landlord

 

Tenant

 

--------------------------------------------------------------------------------


 

SALE/LEASE DISCLOSURES

 

There are many laws that may have an impact on (a) your decision to sell, buy,
or lease property; (b) the documents required or beneficial for your
transaction; and (c) your ownership or tenancy of the property.  We, as real
estate brokers, are not attorneys, engineers, surveyors, environmental
consultants, architects, appraisers, or tax advisors.  We recommend that you
seek the advice of other advisors to assist you with your real estate
transaction.

 

Examples of some of the laws to consider are:

 

A.                                   The Americans with Disabilities Act:  In
general, the ADA requires employers and owners of property that is open to the
public to make their property and business establishments accessible to persons
with disabilities.  The ADA may require modifications to the property that you
are considering buying or leasing.

 

B.                                     Tax Laws:  Almost all real estate
transactions have tax consequences to the parties involved.  There is more than
one way to structure a sale or lease transaction, each of which may have
different tax consequences.  You should obtain competent tax advice, especially
if you want to defer the gain on the sale of property through a tax-deferred
exchange.

 

C.                                     Environmental Laws:  Various laws require
removal and clean up of hazardous materials on, in, around, and under property. 
The responsibility for cleaning up hazardous materials may fall on owners or
tenants even if those owners or tenants were not the parties who actually
deposited those materials on the property.  Various undesirable materials such
as mold, asbestos, and contaminants may be present that may cause liability to
owners and tenants.  Inspections by experts are necessary to detect whether
hazardous or undesirable materials are present.  An attorney can advise you on
the impact of laws if those materials are found.

 

D.                                    Zoning Laws, Building Codes, Etc.:  You
should determine whether the use (or proposed use) of the property meets
applicable zoning codes and that the improvements on the property comply with
applicable building codes.  An architect or other design professional can help
you with that analysis.

 

These are only examples of some of the laws that may affect your transaction. 
We will use our best skills as real estate brokers to assist you.  We recommend
that you consult with other competent advisors as well to help you analyze the
condition of the property, the value of the property, and the impact of laws on
the property and your transaction in selling, buying, or leasing property.

 

 

[g11311moimage002.gif]

121 SW Morrison Street, Suite 200, Portland, Oregon 97204, (503) 223-7181

500 East Broadway, Suite 410, Vancouver, Washington 98660, (360) 699-7181

777-108th Avenue NE, Suite 103, Bellevue, Washington 98004, (425) 451-8100

[g11311moimage004.gif]

 

--------------------------------------------------------------------------------


 

ORIGINAL VIA U.S. MAIL

Copy Via Fax - (360) 816-0800

 

December 8, 2004

 

Electric Lightware, Inc.

4400 N.E. 77th Avenue

Vancouver, Washington 98662

Attention: Real Estate Department

 

Re:  VantageMed Corporation

 

Dear Dan:

 

This letter is to serve as the approval by Hines VAP Capital Center L.P. (the
"Landlord") of Electric Lightwave, Inc. as a Subtenant of (the "Tenant") in its
premises on the 2nd Floor of the 11060 White Rock Road Building in Rancho
Cordova, California.

 

This approval is based upon the terms and conditions of the lease (the "Lease")
between TrizecHahn TBI Sacramento I LLC (Landlord's predecessor in title) as
Landlord, and Electric Lightwave, Inc. as Tenant, dated August 28, 2002, and the
understanding that the proposed transaction is a sublease and not an assignment
of the Lease.  The sublease will be subject to, and be limited by, the terms of
the Lease, and the Landlord has not agreed to any non-disturbance or similar
rights for the Subtenant, nor has the Landlord agreed to recognize the sublease
or the Subtenant in the event of the expiration or earlier termination of the
Lease.

 

This approval is also based on rent and other considerations realized by Tenant
under such Sublease in excess of the Rental payable under such Lease with
Landlord, after amortization of the reasonable subletting costs, which shall be
divided as defined in the Lease.

 

The obligations of the Landlord under the Lease are for the benefit of the
Tenant only and VantageMed Corporation will not have any right to enforce the
Lease against the Landlord.  Any acceptance by the Landlord of payments of Base
Rental or other sums due under the Lease from VantageMed Corporation shall be
for the convenience of the Tenant and Subtenant only, and shall not constitute
an agreement by Landlord to recognize VantageMed Corporation as a Tenant or
otherwise be deemed to modify the matters set forth in this letter.

 

This letter is an approval of the Subtenant only, and does not constitute the
consent of the Landlord to the terms of the sublease, to any improvements which
may be contemplated in connection with the subleasing or the use of any
contractor.

 

Should you have any questions or comments regarding this letter, please do not
hesitate to contact me at (916) 635-1145.

 

Sincerely,

 

/s/ Dennis Smith

 

Dennis Smith

Property Manager

Capital Center II & III

 

Cc:          Electric Lightwave, Inc.

                4400 N.E. 77th Avenue

                Vancouver, Washington 98662

                Attention: Legal Department

 

                Dan Norfleet - Electric Lightwave - Via Fax - (360) 816-0800

                Cameron Falconer - Hines - Via Fax - (415) 399-1623

 

--------------------------------------------------------------------------------